Citation Nr: 0122213	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the amount calculated as $4,427.60.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
decision by the Committee on Waivers and Compromises 
(Committee) of the VA Regional Office (RO) in Atlanta, 
Georgia.


REMAND

In his substantive appeal, VA Form 9, Appeal to the Board, 
received by the RO in June 2001, the veteran indicated that 
he wished to appeal personally at a hearing before a member 
of the Board.  Additionally, in a June 2001 letter, the 
veteran's representative referred to the VA Form 9, noting 
that the veteran had requested a Board hearing.  

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  A copy of the notice to 
the veteran and his representative of the 
scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

